Citation Nr: 0215671	
Decision Date: 11/05/02    Archive Date: 11/14/02

DOCKET NO.  00-06 844A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to an initial rating in excess of 60 percent for 
disability of the lumbar spine. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Dean, Counsel

INTRODUCTION

The appellant had active service from November 1962 to 
November 1965.  This matter comes before the Board of 
Veterans' Appeals (Board) from a rating decision by the 
Hartford, Connecticut, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  


REMAND

The appellant's service-connected disability of the lumbar 
spine is currently rated 60 percent disabling under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5293 (2001) pertaining to 
intervertebral disc syndrome.  

Effective September 23, 2002, after the RO's most recent 
consideration of the veteran's claim, the criteria for 
evaluating intervertebral disc syndrome were amended.  See 67 
Fed. Reg. 55345 (August 22, 2002).  In order to avoid 
prejudice to the veteran, the case must be remanded for RO 
consideration of the veteran's claim under the new criteria.  
Moreover, a new VA examination which addresses the new rating 
criteria is needed. 

Accordingly, this appeal is REMANDED to the RO for the 
following actions:  

1.  The RO should obtain a copy of all 
records pertaining to treatment of the 
veteran's low back disability since June 
2000 at the VA Medical Center in West 
Haven, CT.

2.  The veteran should be requested to 
provide the names, addresses and 
approximate dates of treatment or 
evaluation for any other health care 
providers who have treated or evaluated 
him for low back disability since June 
2000.  When the requested information and 
any necessary authorization are received, 
the RO should obtain a copy of any 
indicated records.

3.  Then, the RO should schedule the 
veteran for an examination by a physician 
with appropriate expertise to determine 
the nature and extent of all impairment 
due to the service-connected low back 
disability.  The examiner must review the 
claims folder before completing the 
examination report.  All indicated 
studies, including X-rays and range of 
motion studies in degrees, should be 
performed.  

In reporting range of motion, the 
examiner should specifically 
identify any excursion of motion 
accompanied by pain.  The examiner 
should be requested to identify any 
objective evidence of pain and to 
assess the extent of any pain.  

Tests of joint motion against 
varying resistance should be 
performed.  The extent of any 
incoordination, weakened movement 
and excess fatigability on use 
should be described.  To the extent 
possible the functional impairment 
due to incoordination, weakened 
movement and excess fatigability on 
use should be assessed in terms of 
additional degrees of limitation of 
motion.  

The examiner should also express an 
opinion concerning whether there 
would be additional limits on 
functional ability on repeated use 
or during flare-ups (if the veteran 
describes flare-ups), and, if 
feasible, express this in terms of 
additional degrees of limitation of 
motion on repeated use or during 
flare-ups.  If this is not feasible, 
the examiner should so state.  

The examiner should specifically 
identify any evidence of neuropathy 
due to the service-connected 
disability, to include 
characteristic pain, demonstrable 
muscle spasm, and absent ankle jerk.  
In addition, the examiner should 
elicit history concerning the 
frequency and duration of 
incapacitating episodes 
necessitating bed rest and treatment 
by a physician.  

3.  The RO should also undertake any 
other development it determines is 
necessary to satisfy the notification and 
duty to assistance requirements of the 
Veterans Claims Assistance Act (VCAA) of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  See also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

4.  The RO should then readjudicate the 
veteran's claim with consideration of the 
former and current criteria for 
evaluating the disability.  The RO should 
apply the former criteria for the period 
prior to the effective date of the new 
criteria, and the version of the criteria 
that is more favorable to the veteran for 
the period from the effective date of the 
new criteria.  

If the benefit sought is not granted to the appellant's 
satisfaction, the appellant and his representative should be 
furnished an appropriate supplemental statement of the case 
and provided an opportunity to respond.  In accordance with 
proper appellate procedures, the case should then be returned 
to the Board for further appellate consideration.  The 
appellant need take no further action until he is otherwise 
informed, but he may furnish additional evidence and/or 
argument on the remanded matter while the case is in remand 
status.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Shane A. Durkin
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).




